Name: Commission Regulation (EC) No 1173/96 of 27 June 1996 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  foodstuff;  regions of EU Member States;  trade;  agricultural activity
 Date Published: nan

 28 . 6. 96 I EN I Official Journal of the European Communities No L 155/19 COMMISSION REGULATION (EC) No 1173/96 of 27 June 1996 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92 provisions of this Regulation should enter into force immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) and Article 4 (4) thereof, Whereas in application of Articles 2, 3 and 4 of Regula ­ tion (EEC) No 1601 /92 it is necessary to determine for the eggs and poultrymeat sectors and for the 1996/97 marketing year, on the one hand, the quantities of meat and eggs of the forecast supply balance which benefit from an exemption from the duty on imports from third countries or from an aid for deliveries originating in the rest of the Community, and on the other hand, the quan ­ tities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries; Whereas it is appropriate to fix the amounts of the aids referred to above for the supply to the archipelago, on the one hand, in meat and eggs, and, on the other hand, of breeding materials originating in the rest of the Commu ­ nity, whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archi ­ pelago and the basis of the current prices on export to third countries for the animals or products concerned; Whereas the common detailed implementing rules for the supply regime for the Canary Islands for certain agri ­ cultural products were laid down by Commission Regula ­ tion (EEC) No 2790/94 (3), as last amended by Regulation (EC) No 2883/94 (4); whereas, in the interests of clarity, Commission Regulation (EC) No 1608/95 of 3 July 1995, adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601 /92 should be repeated (*); Whereas, pursuant to Regulation (EEC) No 1601 /92, the supply arrangements apply from 1 July, whereas the HAS ADOPTED THIS REGULATION: Article 1 In application of Article 2 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance with products from the eggs and poultrymeat sectors which benefit from the exemption from the import duty on products coming from third countries or which benefit from Community aid shall be as fixed in Annex I hereto. Article 2 1 . The aid provided for in Article 3 (2) of Regulation (EEC) No 1601 /92 for products included in the forecast supply balance and which come from the Community market shall be as fixed in Annex II hereto. 2. Products benefiting from the aid shall be specified in accordance with the provisions of Commission Regula ­ tion (EEC) No 3846/87 (*) and in particular Annexes 8 and 9 thereto. Article 3 The aid provided for in Article 4 ( 1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of bree ­ ding material of domestic fowl originating from the Community as well as the number of chicks and hatching eggs which benefit from it shall be as fixed in Annex III hereto . Article 4 Regulation (EC) No 1608/95 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. (') OJ No L 173, 27. 6. 1992, p. 13 . P) OJ No L 260, 31 . 10 . 1995, p. 10 3) OJ No L 296, 17. 11 . 1994, p. 23 ( «) OJ No L 304, 29. 11 . 1994, p. 18 0 OJ No L 153, 4. 7. 1995, p. 15 . (&lt;) OJ No L 366, 24. 12. 1987, p. 1 . No L 155/20 EN Official Journal of the European Communities 28. 6. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX I Forecast supply balance for die Canary Islands regarding products from the eggs and poultry ­ meat sectors for the period 1 July 1996 to 30 June 1997 (tn tonnes) CN code Description of goods Quantity (') ex 0207 Meat and edible offal, frozen, of the poultry within heading No 0105, except products falling within subheading 0207 23 37 000 ex 0408 Birds' eggs, not in shell, and egg yolks, dried, whether or not con ­ taining added sugar or other sweetening matter, suitable for human consumption 200 1602 31 Other prepared or preserved meat or meat offal, of turkeys  (') Product weight. 28 . 6. 96 EN Official Journal of the European Communities No L 155/21 ANNEX II Amounts of aid granted lor products from the Community market (ECU/100 kg) Product code Amount of aid 0207 12 10 900 24 0207 12 90 190 27 0207 25 10 000 l 0207 25 90 000 I 0207 14 20 900 0207 14 60 900 -7 0207 14 70 190  º 7 0207 14 70 290 0207 27 10 990 0207 27 60 000 0207 27 70 000 J 0408 11 80 100 45 0408 91 80 100 35 Note: The product codes and the footnotes are defined in Regulation (EEC) No 3846/87. ANNEX III Supply to the Canary Islands of breeding material originating in the Community for the period from 1 July 1996 to 30 June 1997  chicks and hatching eggs (ECU/100 units) CN code Description of goods Number Aid ex 0105 11 Parent or grandparent stock chicks (') 525 000 1,5 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks (') 500 000 1,5 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100).